DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Response to Office Action & Interview Summary, filed December 10, 2021 (“Reply”).  Applicant has amended Claims 1, 2, 7, 8, and 10-13; and added Claims 14-20.  As amended, Claims 1-20 are presented for examination.
In Office action mailed September 10, 2021 (“Office Action”):
Claims 1-9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 2019/0121823 A1) in view of Dion et al. (US 2015/0249857 A1 “Dion”).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miyazaki and Dion in view of Coburn, IV (US 2016/0080473 A1 “Coburn”).


Response to Arguments
Applicant’s arguments (see Reply Pages 10-14) have been fully considered, but are not persuasive.
Applicant presents that the combination of Miyazaki and Dion does not teach or suggest the limitations of Claim 1, as amended and including:
updating the shared playback queue using the respective user queues of the first user and the second user, including, in accordance with a determination 
because in Dion “users may vote for particular instances of media to alter their priority in the playlist” and “a user can bid on the right to have a song played before other songs previously selected for priority play are played” (Reply Page 12, Dion [0154,0161]).
	Upon further consideration of the Dion reference, it is the Examiner’s position that the claims do not actively recite “determining,” but rather “…in accordance with a determination that the third media content item is added by a user other than the first user…” such that the claims do not establish the nature of the determination.  Dion discloses a “voting/battle mode” where a user can access “priority play” by bidding for a higher position in the queue (as described in [0153,0154,0161]).  The Examiner reads Dion’s priority play user as analogous to the claimed “user other than the first user” and the act of implementing a priority play as analogous to the claimed “positioning the third media content item added by the second user in an order of the shared playback queue to be played back before the second media content item…”  Therefore, the Examiner submits that Dion demonstrates “updating the shared playback queue using the respective user queues of the first user and the second user, including, in accordance with a determination that the third media content item is added by a user other than the first user, positioning the third media content item added by the second user in an order of the shared playback queue to be played back before the second media content item, added by the first user, in the shared listening session” by way of process of Fig. 19 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 2019/0121823 A1) in view of Dion et al. (US 2015/0249857 A1 “Dion”).
In regards to Claim 1, Miyazaki teaches a method (generally shown in Fig. 9, as introduced in [0160]), comprising
at an electronic device having one or more processors and memory storing one or more programs for execution by the electronic device (communication terminal of Figs. 4 and 5, as introduced in [0123,0139]):
generating a respective user queue for each user of a plurality of users participating in a shared listening session (operations of Playlist Management Unit 1102 for processing meta-information associated with content stored in each communication terminal, as described in [0087,0091,0117]), the shared listening session having a shared playback queue comprising one or more media content 
while providing the first media content item for playback in the shared listening session (Streaming Playback at S120 of Fig. 9, as described in [0167]):
receiving a second request, from the first user, to add a second media content item to the shared playback queue (Select Stored Content at S121 of Fig. 10, as described in [0171]);
in response to the second request, updating the respective user queue for the first user to include the second media content item (Update Playlist at S122 of Fig. 10, as described in [0172]);
after receiving the second request, receiving a third request, from a second user of the plurality of users, to add a third media content item to the shared playback queue (selection of content other than currently playing at S132 of Fig. 11, as described in [0180]);
in response to the third request, updating the respective user queue for the second user to include the third media content item (Update Playlist at S134, as described in [0182]).
	However, Miyazaki does not explicitly demonstrate:
updating the shared playback queue using the respective user queues of the first user and the second user, including, in accordance with a determination that the third media content item is added by a user other than the first user, positioning the third media content item added by the second user in an order of the shared playback queue to be played back before the second media content item, added by the first user, in the shared listening session; and
providing, for playback in the shared listening session, the third media content item based on the order of the shared playback queue.
	In a similar field of invention, Dion teaches a jukebox-related and entertainment method and system (Abstract).  Dion further discloses:
updating the shared playback queue using the respective user queues of the first user and the second user, including, in accordance with a determination that the third media content item is added by a user other than the first user, positioning the third media content item added by the second user in an order of the shared playback queue to be played back before the second media content item, added by the first user, in the shared listening session (process of Fig. 19 including placing song at position in priority play queue at 257 including playing the requested song before other songs, as described in [0153,0154,0161]); and
providing, for playback in the shared listening session, the third media content item based on the order of the shared playback queue (play next song in queue at S1908, as described in [0161]).
	Both Miyazaki and Dion teach similar techniques for managing multimedia content in a collaborative queue.  Dion further discloses a known technique for prioritizing the playback of requested multimedia content in the collaborative queue.  It would have been obvious to one of ordinary skill in the art before the effective filing date 
In regards to Claim 2, the combination of Miyazaki and Dion teach the method of claim 1, further comprising:
receiving a fourth request, from the first user, to add a fourth media content item to the shared playback queue (Miyazaki: process of Fig. 12 including select content other than currently playing at S142, as described in [0189]);
determining whether an additional request has been received from the second user (Miyazaki: process of Fig. 11 including selection of other content at S132, as described in [0180]); and
in accordance with a determination that an additional request has not been received from the second user, updating the shared playback queue to include the fourth media content item to be played back after the third media content item (Miyazaki: Update Playlist at S144, as described in [0191]).
In regards to Claim 3, the combination of Miyazaki and Dion teach the method of claim 1, further comprising:
receiving a fifth request, from a third user of the plurality of users, to add a fifth media content item to the shared playback queue (Miyazaki: multiple second communication terminals, as described in [0160]; with further reference to select content other than currently playing at S132 of Fig. 11, as described in [0180]);

updating the shared playback queue using the respective user queues of the first user, the second user, and the third user, including positioning the fifth media content item in an order of the shared playback queue to be played back before the third media content item in the shared listening session (Dion: process of Fig. 19 including placing song at position in priority play queue at 257 including playing the requested song before other songs, as described in [0153,0154]).
Both Miyazaki and Dion teach similar techniques for managing multimedia content in a collaborative queue.  Dion further discloses a known technique for prioritizing the playback of requested multimedia content in the collaborative queue.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaborative queue technique of Miyazaki to include the prioritization technique of Dion in order to provide the end user with a means for immediately playing a requested multimedia content item (as Dion suggest in [0177]).
In regards to Claim 4, the combination of Miyazaki and Dion teach the method of claim 1, further comprising, after the media content items included in the shared playback queue have been provided, without user intervention, adding additional media content items to the shared playback queue (Dion: when no music is queued background music is automatically selected and played, as described in [0208,0209]).
Both Miyazaki and Dion teach similar techniques for managing multimedia content in a collaborative queue.  Dion further discloses a known technique for 
In regards to Claim 5, the combination of Miyazaki and Dion teach the method of claim 1, wherein updating the shared playback queue comprises positioning a plurality of media content items requested by the first user before playing a plurality of media content items requested by the second user (Dion: process of Fig. 19 including placing song at position in priority play queue at 257 including playing the requested song before other songs, as described in [0153,0154]).
Both Miyazaki and Dion teach similar techniques for managing multimedia content in a collaborative queue.  Dion further discloses a known technique for prioritizing the playback of requested multimedia content in the collaborative queue.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaborative queue technique of Miyazaki to include the prioritization technique of Dion in order to provide the end user with a means for immediately playing a requested multimedia content item (as Dion suggest in [0177]).
In regards to Claim 6, the combination of Miyazaki and Dion teach the method of claim 1, wherein updating the shared playback queue comprises:
determining whether media content items have been added to the respective user queues (Dion: process of Fig. 4B including choosing content for inclusion in playback queue, as described in [0113]), and

clearing the shared playback queue (morphing of content associated with desired playlist at 193 of Fig. 14, as described in [0141,0142]); and
regenerating the shared playback queue to include the media content items in the respective user queues, including the one or more media content items that have been added (selection of songs as basic playable list at 185 of Fig. 14, as described in [0141]).
Both Miyazaki and Dion teach similar techniques for managing multimedia content in a collaborative queue.  Dion further discloses a known technique for regenerating a playback queue of media content items.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaborative queue technique of Miyazaki to include the regeneration technique of Dion in order to enable dynamic configurations based on desired context (as Dion suggest in [0141]).
In regards to Claim 7, the combination of Miyazaki and Dion teach the method of claim 1, wherein updating the shared playback queue comprises:
determining whether media content items have been added to the respective user queues (Miyazaki: Select Stored Content at S121 of Fig. 10, as described in [0171]); and
in accordance with a determination that one or more media content items have been added to any of the respective user queues, adding the one or more media queue without clearing the shared playback queue (Miyazaki: Update Playlist at S122 of Fig. 10, as described in [0172]).
In regards to Claim 8, the combination of Miyazaki and Dion teach the method of claim 1, further comprising, storing the respective user queues, including storing all of the media content items requested by the users after the media content items have been played in the shared listening session (Dion: storage of playlist associated with account/profile information, as described in [0264]).
Both Miyazaki and Dion teach similar techniques for managing multimedia content in a collaborative queue.  Dion further discloses a known technique for storing playlist information in association with a user profile.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaborative queue technique of Miyazaki to include the playlist profile technique of Dion in order to provide the end user with a means for remote access to personalized content (as Dion suggest in [0264]).
In regards to Claim 9, the combination of Miyazaki and Dion teach the method of claim 1, wherein updating the shared playback queue further comprises removing the second media content item from the shared playback queue in response to initiating playback of the second media content item (Dion: process of Fig. 19A including removing finished song from list at S1906, as described in [0161]).
Both Miyazaki and Dion teach similar techniques for managing multimedia content in a collaborative queue.  Dion further discloses a known technique for prioritizing the playback of requested multimedia content in the collaborative queue.  It would have been obvious to one of ordinary skill in the art before the effective filing date 

In regards to Claim 12, Miyazaki teaches an electronic device (communication terminal of Figs. 4 and 5, as introduced in [0123,0139]), comprising:
one or more processors (CPU 1150 of Fig. 2, as introduced in [0097]); and
memory storing one or more programs for execution by the one or more processors (ROM 1152 and RAM 1154 of Fig. 2, as introduced in [0099]), the one or more programs including instructions for:
generating a respective user queue for each user of a plurality of users participating in a shared listening session (operations of Playlist Management Unit 1102 for processing meta-information associated with content stored in each communication terminal, as described in [0087,0091,0117]), the shared listening session having a shared playback queue comprising one or more media content items from the respective user queues, including a first media content item requested by a first user of the plurality of users (Playlist 140 of Fig. 6 including content from different user accounts, as described in [0127]);
while providing the first media content item for playback in the shared listening session (Streaming Playback at S120 of Fig. 9, as described in [0167]):
receiving a second request, from the first user, to add a second media content item to the shared playback queue (Select Stored Content at S121 of Fig. 10, as described in [0171]);

after receiving the second request, receiving a third request, from a second user of the plurality of users, to add a third media content item to the shared playback queue (selection of content other than currently playing at S132 of Fig. 11, as described in [0180]);
in response to the third request, updating the respective user queue for the second user to include the third media content item (Update Playlist at S134, as described in [0182]).
However, Miyazaki does not explicitly demonstrate:
updating the shared playback queue using the respective user queues of the first user and the second user, including, in accordance with a determination that the third media content item is added by a user other than the first user, positioning the third media content item added by the second user in an order of the shared playback queue to be played back before the second media content item, added by the first user, in the shared listening session; and
providing, for playback in the shared listening session, the third media content item based on the order of the shared playback queue.
	In a similar field of invention, Dion teaches a jukebox-related and entertainment method and system (Abstract).  Dion further discloses:

providing, for playback in the shared listening session, the third media content item based on the order of the shared playback queue (play next song in queue at S1908, as described in [0161]).
	Both Miyazaki and Dion teach similar techniques for managing multimedia content in a collaborative queue.  Dion further discloses a known technique for prioritizing the playback of requested multimedia content in the collaborative queue.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaborative queue technique of Miyazaki to include the prioritization technique of Dion in order to provide the end user with a means for immediately playing a requested multimedia content item (as Dion suggest in [0177]). 
In regards to Claim 14, the combination of Miyazaki and Dion teach the electronic device of claim 12, the one or more programs further including instructions for:

determining whether an additional request has been received from the second user (Miyazaki: process of Fig. 11 including selection of other content at S132, as described in [0180]); and
in accordance with a determination that an additional request has not been received from the second user, updating the shared playback queue to include the fourth media content item to be played back after the third media content item (Miyazaki: Update Playlist at S144, as described in [0191]).
In regards to Claim 15, the combination of Miyazaki and Dion teach the electronic device of claim 12, the one or more programs further including instructions for:
receiving a fifth request, from a third user of the plurality of users, to add a fifth media content item to the shared playback queue (Miyazaki: multiple second communication terminals, as described in [0160]; with further reference to select content other than currently playing at S132 of Fig. 11, as described in [0180]);
in response to the fifth request, updating the respective user queue for the third user to include the fifth media content item (Miyazaki: Update Playlist at S134, as described in [0191]); and
updating the shared playback queue using the respective user queues of the first user, the second user, and the third user, including positioning the fifth media content item in an order of the shared playback queue to be played back before the third media content item in the shared listening session (Dion: process of Fig. 19 including placing 
Both Miyazaki and Dion teach similar techniques for managing multimedia content in a collaborative queue.  Dion further discloses a known technique for prioritizing the playback of requested multimedia content in the collaborative queue.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaborative queue technique of Miyazaki to include the prioritization technique of Dion in order to provide the end user with a means for immediately playing a requested multimedia content item (as Dion suggest in [0177]).
In regards to Claim 16, the combination of Miyazaki and Dion teach the electronic device of claim 12, the one or more programs further including instructions for, after the media content items included in the shared playback queue have been provided, without user intervention, adding additional media content items to the shared playback queue (Dion: when no music is queued background music is automatically selected and played, as described in [0208,0209]).
Both Miyazaki and Dion teach similar techniques for managing multimedia content in a collaborative queue.  Dion further discloses a known technique for automatically playing media content items when a playback queue is empty.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaborative queue technique of Miyazaki to include the background music playing technique of Dion in order to insure an uninterrupted playing of the multimedia content.
In regards to Claim 17, the combination of Miyazaki and Dion teach the electronic device of claim 12, wherein updating the shared playback queue comprises positioning a plurality of media content items requested by the first user before playing a plurality of media content items requested by the second user (Dion: process of Fig. 19 including placing song at position in priority play queue at 257 including playing the requested song before other songs, as described in [0153,0154]).
Both Miyazaki and Dion teach similar techniques for managing multimedia content in a collaborative queue.  Dion further discloses a known technique for prioritizing the playback of requested multimedia content in the collaborative queue.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaborative queue technique of Miyazaki to include the prioritization technique of Dion in order to provide the end user with a means for immediately playing a requested multimedia content item (as Dion suggest in [0177]).
In regards to Claim 18, the combination of Miyazaki and Dion teach the electronic device of claim 12, wherein updating the shared playback queue comprises:
determining whether media content items have been added to the respective user queues (Dion: process of Fig. 4B including choosing content for inclusion in playback queue, as described in [0113]), and
in accordance with a determination that one or more media content items have been added to any of the respective user queues:
clearing the shared playback queue (morphing of content associated with desired playlist at 193 of Fig. 14, as described in [0141,0142]); and

Both Miyazaki and Dion teach similar techniques for managing multimedia content in a collaborative queue.  Dion further discloses a known technique for regenerating a playback queue of media content items.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaborative queue technique of Miyazaki to include the regeneration technique of Dion in order to enable dynamic configurations based on desired context (as Dion suggest in [0141]).
In regards to Claim 19, the combination of Miyazaki and Dion teach the electronic device of claim 12, wherein updating the shared playback queue comprises:
determining whether media content items have been added to the respective user queues (Miyazaki: Select Stored Content at S121 of Fig. 10, as described in [0171]); and 
in accordance with a determination that one or more media content items have been added to any of the respective user queues, adding the one or more media content items to the shared playback queue without clearing the shared playback queue (Miyazaki: Update Playlist at S122 of Fig. 10, as described in [0172]).
In regards to Claim 20, the combination of Miyazaki and Dion teach the electronic device of claim 12, the one or more programs further including instructions for storing the respective user queues, including storing all of the media content items requested 
Both Miyazaki and Dion teach similar techniques for managing multimedia content in a collaborative queue.  Dion further discloses a known technique for storing playlist information in association with a user profile.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaborative queue technique of Miyazaki to include the playlist profile technique of Dion in order to provide the end user with a means for remote access to personalized content (as Dion suggest in [0264]).

In regards to Claim 13, Miyazaki teaches a non-transitory computer-readable storage medium having one or more processors and memory storing one or more programs for execution by an electronic device (ROM 1152 and RAM 1154 of Fig. 2, as introduced in [0099]) for:
generating a respective user queue for each user of a plurality of users participating in a shared listening session (operations of Playlist Management Unit 1102 for processing meta-information associated with content stored in each communication terminal, as described in [0087,0091,0117]), the shared listening session having a shared playback queue comprising one or more media content items from the respective user queues, including a first media content item requested by a first user of the plurality of users (Playlist 140 of Fig. 6 including content from different user accounts, as described in [0127]);

receiving a second request, from the first user, to add a second media content item to the shared playback queue (Select Stored Content at S121 of Fig. 10, as described in [0171]);
in response to the second request, updating the respective user queue for the first user to include the second media content item (Update Playlist at S122 of Fig. 10, as described in [0172]);
after receiving the second request, receiving a third request, from a second user of the plurality of users, to add a third media content item to the shared playback queue (selection of content other than currently playing at S132 of Fig. 11, as described in [0180]);
in response to the third request, updating the respective user queue for the second user to include the third media content item (Update Playlist at S134, as described in [0182]).
However, Miyazaki does not explicitly demonstrate:
updating the shared playback queue using the respective user queues of the first user and the second user, including, in accordance with a determination that the third media content item is added by a user other than the first user, positioning the third media content item added by the second user in an order of the shared playback queue to be played back before the second media content item, added by the first user, in the shared listening session; and

	In a similar field of invention, Dion teaches a jukebox-related and entertainment method and system (Abstract).  Dion further discloses:
updating the shared playback queue using the respective user queues of the first user and the second user, including, in accordance with a determination that the third media content item is added by a user other than the first user, positioning the third media content item added by the second user in an order of the shared playback queue to be played back before the second media content item, added by the first user, in the shared listening session (process of Fig. 19 including placing song at position in priority play queue at 257 including playing the requested song before other songs, as described in [0153,0154,0161]); and
providing, for playback in the shared listening session, the third media content item based on the order of the shared playback queue (play next song in queue at S1908, as described in [0161]).
	Both Miyazaki and Dion teach similar techniques for managing multimedia content in a collaborative queue.  Dion further discloses a known technique for prioritizing the playback of requested multimedia content in the collaborative queue.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaborative queue technique of Miyazaki to include the prioritization technique of Dion in order to provide the end user with a means for immediately playing a requested multimedia content item (as Dion suggest in [0177]).


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miyazaki and Dion in view of Coburn, IV (US 2016/0080473 A1 “Coburn”).
In regards to Claim 10, the combination of Miyazaki and Dion teach the method of claim 1, but does not explicitly demonstrate further comprising:
receiving an indication that the first user is no longer participating in the shared listening session; and
in response to receiving the indication that the first user is no longer participating in the shared listening session, removing media content items requested by the first user from the shared playback queue.
In a similar field of invention, Coburn teaches a method and system for managing a queue of media items (Abstract).  Coburn further discloses:
receiving an indication that the first user is no longer participating in the shared listening session (audio content source removed, as described in [0062]); and
in response to receiving the indication that the first user is no longer participating in the shared listening session, removing media content items requested by the first user from the shared playback queue (indexing of audio items including removal from media playback system, as described in [0062]).
Each of Miyazaki, Dion, and Coburn teach similar technique for managing a collaborative playlist of media content.  Coburn further discloses a known technique for indexing media items when content sources are added, removed, or updated.  It would 
In regards to Claim 11, the combination of Miyazaki and Dion teach the method of claim 1, but does not explicitly demonstrate further comprising:
receiving an indication that the first user is no longer participating in the shared listening session; and
in response to receiving the indication that the first user is no longer participating in the shared listening session, maintaining media content items requested by the first user in the shared playback queue.
In a similar field of invention, Coburn teaches a method and system for managing a queue of media items (Abstract).  Coburn further discloses:
receiving an indication that the first user is no longer participating in the shared listening session (audio content source removed, as described in [0062]); and
in response to receiving the indication that the first user is no longer participating in the shared listening session, maintaining media content items requested by the first user in the shared playback queue (indexing of audio items including adding content from an alternate source, as described in [0060]).
Each of Miyazaki, Dion, and Coburn teach similar technique for managing a collaborative playlist of media content.  Coburn further discloses a known technique for indexing media items when content sources are added, removed, or updated.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PR/Examiner, Art Unit 2426


/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426